DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In a Response to an Election/Restriction Requirement filed on February 16, 2021, claims 1-15 were cancelled and claims 16-35 were added.  
As a result, claims 16-35 are currently pending and under examination, of which claim 16 is an independent claim. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which were filed on June 24, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7, 2020 complies with the provisions of 37 CFR 1.97. Accordingly, the Examiner is considering the references in the IDS with a signed and initialed copy being attached hereto.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  Paragraph [0046] of the specification indicates that FIG. 3 shows two facing branches 21 of two different calibration patterns 14, 15 as depicted via the dashed circle in FIG. 2.  As illustrated in FIG. 2, the dashed 
Any detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to for lack of antecedent support or for redundancies.  The Examiner recommends the following changes:
Claim 16, line 13, replace “associate” with “associated”.
Claim 24, line 2, replace “the same process” with “a same process”.
Appropriate correction is respectfully requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Independent claim 16 recites, “... determining position information, the position information pertaining to the respective positions of the plurality of first calibration patterns and the plurality of the second calibration patterns...” 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the limitations of each of the “determining”, as drafted, is a process that can be performed in the mind through observation, evaluation, and judgement. That is, nothing in the claim element precludes this function from practically being performed in the mind.  As claimed, the determination of the position information is based on information received pertaining to calibration patterns, which a person can obtain from a sensor or a camera, for example.  As a result, under the broadest reasonable interpretation of the claim in light of the specification, once information of positions of the calibration patterns is received, a person can make a mental determination of the position information.  Therefore, the claim is directed to an abstract idea.

The generating of the first and second energy beams, the generation of the calibration information based on the judicial exception, and the adjusting of at least one irradiation parameter are not limitations that are indicative of integration into a practical application because they do not recite a particular improvement to the functioning of a computer, they do not apply the judicial exception to a particular machine, nor they apply the judicial exception in some meaningful way.  Although the calibration information generated is based on determined position information that can be mentally executed, the generation of the calibration information is not claimed as using or applying the judicial exception in some meaningful way.  It is just linking the use of the judicial exception to a particular technological environment such as “an irradiation device”. 
The additional feature of “an irradiation device” as recited in the claim that is recited so generically (no details whatsoever are provided other than that it is “an irradiation device”) that it represents no more than using a generic computer component.  Simply implementing the abstract 
In view of the foregoing, the additional limitations are not sufficient to demonstrate integration of a judicial exception into a practical application.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, claim 16 recites, “generating, with a first energy beam, a plurality of first calibration patterns at respectively different first locations of a test specimen; generating, with a second energy beam, a plurality of second calibration patterns at respectively different second locations of the test specimen;... generating calibration information based at least in part on the position information, the calibration information pertaining to a calibration status of an irradiation device used to provide the first energy beam and/or the second energy beam; and adjusting at least one irradiation parameter associate with the irradiation device based at least in part on the calibration information”.  
With respect to the “generating, with a first energy beam, a plurality of first calibration patterns” and “generating, with a second energy beam, a plurality of second calibration patterns”, Domrose describes in Paragraph [0043] that “In order to calibrate the apparatus 1, an substantially periodic first and an substantially periodic second modulation pattern 101, 201 are generated as irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222, wherein the beams 122, 222 irradiate the positions which correspond to the respective modulation pattern 101, 201 in a layer of the building material 15 applied to the build area 8.”  In addition, Brown illustrates in FIG. 1 laser module 105a to generate a first laser beam and laser module 105c to generate a second laser beam.  Thiel also describes generating a first See Paragraphs [0048], [0053] and [0054] and FIG. 2.  With respect to “generating calibration information based at least in part on the position information”, Domrose describes in Paragraph [0060] that “In the context of the invention it is possible that for calibrating the apparatus 1, the deviation of the position of the superposition pattern 301 from a reference position is determined and that the control commands with which the control device 29 controls the component parts of the apparatus 1 are modified on the basis of the determined deviation in order to balance deviations of the relative position of the sub-areas of the build area and other geometric parameters from the respective setpoint values.”  Brown describes in Paragraph [0010] that the first and second scanners are calibrated such that deviations of the corresponding test patterns from the reference pattern fall below a desired value.  
In addition, with respect to the “adjusting at least on irradiation parameter”, Domrose describes in Paragraph [0021] that “Preferably, the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus setting (especially a focus position setting). In this way, for instance, deviations of an optical setting from the setpoint setting may be rectified.”  Furthermore, in Paragraph [0019], Brown describes, “adjusting the additive manufacturing apparatus to correct for a difference in the attribute from the nominal value”.
As previously explained, the “irradiation device” as recited in the claim is recited generically, which cannot provide an inventive concept.
In view of the foregoing, in accord with MPEP 2106.05(d), simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception does not qualify the claim as reciting “significantly 
Claims 17-24, 26, 27, 29, 33, 34, and 35 are directed to further defining the calibration patterns as recited in independent claim 16 without integrating the features into a practical application. There are no additional limitations in the claims to apply, rely on, or use the judicial exception in a manner that would impose a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 17-24, 26, 27, 29, 33, 34, and 35 are not patent eligible.
Claim 25 recites, “defining a reference position; and determining the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position, and determining the position in formation pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position; and determining deviation information pertaining to a deviation between the reference position and the position information.”  Claim 28 recites, “determining a gap between a first one of the plurality of first calibration patterns and a second one of the plurality of second calibration patterns, the first one of the plurality of first calibration patterns being adjacent to the second one of the plurality of second calibration patterns”. Claim 30 recites, “determining a first orientation of a first one of the plurality of first calibration patterns and a second orientation of a second one of the plurality of second calibration patterns”, claim 31 recites, “determining the first orientation with respect to a first facing branch of the first one of the plurality of first calibration patterns and the second orientation with respect to a second facing branch of the second one of the plurality of second calibration patterns”, and claim 32 recites, “determining a spatial positioning 
Under its broadest reasonable interpretation, if a claim limitation covers performance that can be executed in the human mind, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Under their broadest reasonable interpretation, the limitations of each of the “determining”, as recited in claims 25, 28, and 30-32, are processes that can be performed in the mind through observation, evaluation, and judgement. That is, nothing in the claim element precludes the functions from practically being performed in the mind through observation, evaluation, and judgement.  Therefore, these claims are directed to an abstract idea.
As no additional limitations are provided in claims 25, 28, and 30-32, the judicial exceptions identified above are not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, claims 25, 28, and 30-32 are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-26 and 30-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Domrose et al. (US Patent Publication No. 2018/0370146 A1) ("Domrose").
Regarding independent claim 16, Domrose teaches:
A method of calibrating an irradiation device of an apparatus for additively manufacturing three-dimensional objects, the method comprising: Domrose: Abstract (“Method for calibrating an apparatus for manufacturing a three-dimensional object by layer-wise selective solidification of building material...”)
generating, with a first energy beam, a plurality of first calibration patterns at respectively different first locations of a test specimen; Domrose: Paragraph [0034] (“The apparatus 1 further comprises a solidification device 19 with two irradiation devices 120, 220. Each of the beams 122, 222 generated by the radiation sources 121, 221, for example laser sources,...”) Domrose: Paragraph [0043] (“In order to calibrate the apparatus 1, an substantially periodic first and an substantially periodic second modulation pattern 101, 201 are generated as irradiation patterns in each sub-area 100, 200 of the build area 8 by means of the beams 122, 222, wherein the beams 122, 222 irradiate the positions which correspond to the respective modulation pattern 101, 201 in a layer of the building material 15 applied to the build area 8.”) [One of the two beams 122, 222 generating first periodic modulation patterns in each sub-area reads on “generating, with a first energy beam, a plurality of first calibration patterns”.  The period pattern generated at sub-area 100 reads on “at respectively different first locations”.  The layer of the building material reads on “a test specimen”.]
generating, with a second energy beam, a plurality of second calibration patterns at respectively different second locations of the test specimen; Domrose: Paragraphs [0034] and [0043] [As described above.] [Another of the two beams 122, 222 generating second periodic modulation patterns in each sub-area reads on “generating, with a second energy beam, a plurality of second calibration patterns”.  The period pattern generated at sub-area 200 reads on “at respectively different second locations”.  The layer of the building material reads on “the test specimen”.]
determining position information, the position information pertaining to the respective positions of the plurality of first calibration patterns and the plurality of the second calibration patterns; Domrose: Paragraph [0044] (“Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another. The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2... The lines of the first modulation pattern 101 and the lines of the second modulation pattern 201 are substantially parallel. Due to the Moiré-effect, a substantially periodic superposition pattern 301 forms in the overlap zone 300.”) Domrose: Paragraph [0050] (“The relative position of the modulation patterns 101, 201 is determined by determining the deviation of the position of the superposition pattern 301 from a reference position.”) [The relative position of the modulation patterns 101, 201 reads on “the position information pertaining to the respective positions of the plurality of first calibration patterns and the plurality of the second calibration patterns”.]
generating calibration information based at least in part on the position information, the calibration information pertaining to a calibration status of an irradiation device used to provide the first energy beam and/or the second energy beam; and Domrose: Paragraphs [0043] and [0050] [As described above.] Domrose: Paragraph [0060] (“In the context of the invention it is possible that for calibrating the apparatus 1, the deviation of the position of the superposition pattern 301 from a reference position is determined and that the control [The deviation reads on “calibration information”.  The deviation of the position of the superposition pattern 301 from a reference position that is determined of the superposition pattern of the modulation patterns 101, 201 from beams 122, 222 reads on “the calibration information pertaining to a calibration status of an irradiation device used to provide the first energy beam and/or the second energy beam”.]
adjusting at least one irradiation parameter associate with the irradiation device based at least in part on the calibration information. Domrose: Paragraph [0021] (“Preferably, the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus setting (especially a focus position setting). In this way, for instance, deviations of an optical setting from the setpoint setting may be rectified.”) [The adjustment of the focus setting reads on “adjusting at least one irradiation parameter”.]
Regarding claim 17, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the plurality of first calibration patterns define at least part of a first pattern series, and wherein the plurality of second calibration patterns define at least part of a second pattern series. Domrose: Paragraph [0028] (“FIG. 2 is a schematic view of the first sub-area of the build area with a first modulation pattern, the second sub-area of the build area with a second modulation pattern, and the overlap zone between the first and the second sub-area with a superposition pattern...”) Domrose: Paragraph [0045] (“In [The modulation pattern 101 reads on “a first pattern series” and the modulation pattern 201 reads on “a second pattern series”.]
Regarding claim 18, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns are arranged in a first line, and wherein the plurality of second calibration patterns are arranged in a second line. Domrose: Paragraph [0028] and FIG. 2 [As described in claim 17.] Domrose: Paragraph [0044] (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another.”) [As shown in FIG. 2, the modulation patterns 101 are arranged “in a first line” and the modulation patterns 201 are arranged “in a second line”.]
Regarding claim 19, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in an alternating sequence. Domrose: Paragraph [0028] and FIG. 2 [As described in claim 17.] Domrose: Paragraph [0044] (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one  [As shown in FIG. 2, the modulation patterns 101 are arranged in an alternating manner with the modulation patterns 201.]
Regarding claim 20, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are arranged in in a first line having a first orientation and a second line having a second orientation that differs from the first orientation. Domrose: Paragraph [0057] (“In the context of the invention it is possible to implement the modulation patterns 101, 201 not in the form of line patterns but in the form of different patterns which can form an substantially periodic superposition pattern 301. For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201. With modulation patterns 101, 201 being substantially periodic in multiple directions, such as grid patterns, it is possible to determine a translational displacement in an arbitrary direction and/or a rotation as a deviation of the position of the superposition pattern 301 from a reference position.”)
Regarding claim 21, this claim incorporates the rejection of claim 20.  Domrose further teaches: 
The method of claim 20, wherein the first orientation corresponds to an x-direction in a coordinate system and the second orientation corresponds to a y-direction in the coordinate system. Domrose: Paragraph [0057] [As described in claim 20.] [The grid pattern including the modulation pattern 101 is construed to be in “an x-direction” and the modulation pattern 201 of the grid pattern is construed to be in “a y-direction”.]
Regarding claim 22, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are distributed equidistantly or non-equidistantly across the test specimen. Domrose: Paragraph [0044] and FIG. 2 (“The modulation patterns 101, 201 are periodic patterns. Preferably, the modulation patterns 101, 201 are line patterns, which are preferably formed from lines having substantially equal width, being created by irradiated positions and being arranged in an substantially constant distance from one another. The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2. The distances d1 and d2 are similar but not equal.”)
Regarding claim 23, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the first energy beam is provided by a first irradiation unit, and the second energy beam is provided by a second irradiation unit. Domrose: Paragraph [0034] (“Each of the beams 122, 222 generated by the radiation sources 121, 221, for example laser sources...”)
Regarding claim 24, this claim incorporates the rejection of claim 17.  Domrose further teaches: 
The method of claim 17, wherein the plurality of first calibration patterns and the plurality of second calibration patterns are generated in the same process. Domrose: Abstract (“...generating an substantially periodic first modulation pattern in a first sub-area of the build area, the step of generating an substantially periodic second modulation pattern in a second 
Regarding claim 25, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, comprising: 
defining a reference position; and Domrose: Paragraph [0041] (“The apparatus 1 comprises a determination unit, which determines the deviation of a superposition pattern 301 from a reference position on the basis of data transmitted from the detection unit 18.”)
determining the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position, and Domrose: Paragraph [0043] (“The modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301 in the overlap zone.”) Domrose: Paragraph [0050] (“The relative position of the modulation patterns 101, 201 is determined by determining the deviation of the position of the superposition pattern 301 from a reference position.”) Domrose: Paragraph [0051] and FIG. 2 (“It is preferred that the reference position is defined by a reference mark 203 on the build area 8, wherein the reference mark is generated in a layer of the building material 15 or on the target. The distance between a maximum of the line overlap [the superposition pattern 301] and the reference mark 203 is determined in order to determine the deviation of the position of the superposition pattern 301 from the reference position.”) Domrose: Paragraph [0052] (“In a particularly preferred manner, the reference mark 203 is generated together with one of the two modulation patterns 101, 201. In FIG. 2, a reference mark 203 is shown...”) [The determined relative position of the modulation pattern 101 in the superposition pattern from the reference position reads on “determining the position information pertaining to a first respective one of the plurality of first calibration patterns relative to the reference position”.]
determining the position in formation pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position; and Domrose: Paragraphs [0043] and [0050]-[0053] and FIG. 2 [As described above.] [The determined relative of the modulation pattern 201 in the superposition pattern from the reference position reads on “determining the position information pertaining to a second respective one of the plurality of second calibration patterns relative to the reference position”.]
determining deviation information pertaining to a deviation between the reference position and the position information. Domrose: Paragraphs [0043] and [0050]-[0053] and FIG. 2 [As described above.] Domrose: Abstract (“...the step of determining the deviation of the position of the superposition pattern on the build area from a reference position.”) [The determined deviation of the position of the superposition pattern, which includes the relative position information of the modulation patterns 101, 201, reads on “determining deviation information”.]
Regarding claim 26, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, 
wherein at least one of the first plurality of calibration patterns comprises, and/or wherein at least one of the second plurality of calibration patterns comprises: a cross, a circle, a triangle, a line, a rectangle, an octagon, an ellipses, an L-shaped pattern, or a dot. Domrose
Regarding claim 30, this claim incorporates the rejection of claim 16. Domrose further teaches: 
The method of claim 16, comprising: 
determining a first orientation of a first one of the plurality of first calibration patterns and a second orientation of a second one of the plurality of second calibration patterns. Domrose: Paragraph [0019] (“The determination of the deviation of the position of the superposition pattern on the build area from the reference position preferably comprises determining a displacement and/or a rotation. More preferably, on the basis of the determination of the displacement and/or rotation, a change of the position of the first and/or second modulation pattern, i.e., a change of the displacement and/or the rotation is carried out. In this way, various deviations may, for instance, be recognised and, if applicable, rectified.”) Domrose: Paragraph [0057] (“In the context of the invention it is possible to implement the modulation patterns 101, 201 not in the form of line patterns but in the form of different patterns which can form an substantially periodic superposition pattern 301. For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201. With modulation patterns 101, 201 being substantially periodic in multiple directions, such as grid patterns, it is possible to determine a translational displacement in an arbitrary direction and/or a rotation as a deviation of the position of the superposition pattern 301 from a reference position.”) [The determination of the rotation of each of the modulation patterns 101, 201 reads on “determining a first orientation...and a second orientation...”]  
Regarding claim 31, this claim incorporates the rejection of claim 30.  Domrose further teaches: 
The method of claim 30, comprising: 
determining the first orientation with respect to a first facing branch of the first one of the plurality of first calibration patterns and the second orientation with respect to a second facing branch of the second one of the plurality of second calibration patterns. Domrose: Paragraphs [0019] and [0057] [As described in claim 30.] [Each of the modulation pattern 101 and the modulation pattern 201 composing the grid patterns read on “a first facing branch” and “a second facing branch”, respectively.  The determination of the rotation as a deviation of the superposition pattern of the modulation patterns 101, 201 reads on “determining the first orientation with respect to a first facing branch...and the second orientation with respect to a second facing branch...”]
Regarding claim 32, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, comprising: 
determining a spatial positioning error as between a first one of the plurality of first calibration patterns and a second one of the plurality of second calibration patterns. Domrose: Paragraph [0043] (“The modulation patterns 101, 201 are arranged on the build area such that they form a superposition pattern 301 in the overlap zone.”) Domrose: Paragraph [0044] (“The distance between two neighboring lines of the first modulation pattern 101 is d1. The distance between two neighboring lines of the second modulation pattern 201 is d2.”) Domrose: Paragraph [0062] (“With the determination of the period P of the superposition pattern 301, it is possible to determine errors in the settings of the solidification device 19 because a comparison of the actual value with the setpoint value of the period P gives information about whether the actual values of d1 and d2 correspond to the respective setpoint values.”) Domrose: Paragraph [0063] (“Information about a corresponding deviation in at least one of the [The determination of errors based on the distance of each of the first modulation pattern and the second modulation pattern reads on “determining a spatial positioning error”.]
Regarding claim 33, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, comprising: 
determining the position information with a camera. Domrose: Paragraph [0017] (“The determination of the deviation of the position of the superposition pattern on the build area from the reference position preferably comprises an automatic detection, in particular a sensor-based detection with a detection device, which comprises at least one radiation conductor and at least one radiation sensor. Thereby, for instance, the basis for an automatic calibration is provided.”) Domrose: Paragraph [0019] (“For example, a light-sensitive camera may be used as radiation sensor...”)
Regarding claim 34, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the position information pertains to at least one of: 
an overlap of a first irradiation region corresponding to a first irradiation unit and a second irradiation region of a second irradiation unit; Domrose: Paragraph [0035] (“The sub-areas 100, 200 overlap in the overlap zone 300. In the overlap zone 300, both beams 122, 222 can strike the build area.”) Domrose: Paragraph [0043] (“The modulation patterns 101, 201 [The overlap zone reads on “an overlap of a first irradiation region...and a second irradiation region”.]
a first orientation of the first irradiation unit and/or a second orientation of the second irradiation unit; 
a first distortion of the first irradiation region and/or a second distortion of the second irradiation region; and 
a first scaling of the first irradiation region and/or a second scaling of the second irradiation region. 
Regarding claim 35, this claim incorporates the rejection of claim 16.  Domrose further teaches: 
The method of claim 16, wherein the calibration information comprises one or more correction parameters based on which the at least one irradiation parameter may be adjusted. Domrose: Paragraph [0061] (“On the basis of the derived calibration information, it is, for instance, tested whether one or more of the optical settings (for example settings which determine the deflection of the radiation emitted from the solidification device, its focusing onto the build area, and the energy density of an emitted beam) have to undergo an adjustment.”) Domrose: Paragraph [0021] (“...the calibration information is used for the automatic or semi-automatic adjustment of an optical setting of the solidification device, in particular a focus setting (especially a focus position setting). In this way, for instance, deviations of an optical setting from the setpoint setting may be rectified.”) [The focus setting reads on “one or more correction parameters”.]
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Domrose in view of Noda et al. (US Patent Publication No. 2019/0037204 A1) (“Noda”).
Regarding claim 27, this claim incorporates the rejection of claim 16. Domrose further teaches:
The method of claim 16, 
wherein at least one of the first plurality of calibration patterns comprises a first shape, and/or wherein at least one of the second plurality of calibration patterns comprises a second shape,... Domrose: Paragraph [0057] (“For instance, dot patterns or grid patterns are suitable modulation patterns 101, 201.”)
However, Domrose fails to teach explicitly, “wherein the first shape is different from the second shape”.  Noda is directed to a calibration process to calibrate a first camera and a second camera. Noda teaches:
wherein the first shape is different from the second shape. Noda: Paragraph [0043] (“The shape of the marks constituting the plurality of patterns included in the calibration tool may be any shape such as a triangular shape, a rectangular shape, or the like. The plurality of patterns provided in the calibration tool may be composed of marks having different shapes for each pattern.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Domrose and Noda before them, to determine a gap between the modulation patterns 101, 201 of Domrose as taught in Noda because the references are in the same field of endeavor as the claimed invention and they are focused on calibrating a plurality of cameras in which at least one of an angle of view and a focal length is different.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that possible for each camera to discriminate between patterns used for calibration by discriminating the patterns based on the size of the mark and the arrangement of the marks by the camera. See Noda Paragraph [0042]

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Domrose and further in view of Brown (US Patent Publication No. 2019/0118481 A1) (“Brown”).
Regarding claim 28, Domrose teaches all the claimed features of claim 16, from which claim 28 depends. Domrose further teaches: 
The method of claim 16, comprising: 
...
the first one of the plurality of first calibration patterns being adjacent to the second one of the plurality of second calibration patterns. Domrose: FIG. 2 [As shown in FIG. 2, the modulation pattern 101 of the modulation patterns 101 is adjacent to the modulation patter 201 of the modulation patterns 201.]
However, Domrose fails to teach explicitly, “determining a gap between a first one of the plurality of first calibration patterns and a second one of the plurality of second calibration patterns”.  Brown is directed to a method for determining an attribute of an additive manufacturing apparatus including a plurality of scanners, each scanner including beam steering optics for directing a corresponding radiation beam to a working plane in which material consolidated in layers. Brown teaches:
determining a gap between a first one of the plurality of first calibration patterns and a second one of the plurality of second calibration patterns, Brown: Paragraph [0059] and FIGS. 3 and 4 (“...squares 208 a, 208 b, of equally spaced parallel lines, some of the squares 208 a having lines spaced in the x-direction and the other ones of the squares 208 b having lines spaced in the y-direction. The calibrated optical module 106 and an uncalibrated optical module 106 are driven to nominally the same location on the working plane 110, which includes the reference pattern. In doing so, the fields of view 208, 209 of the two optical modules 106 overlap. The images of the reference pattern captured by the detectors 123 of the optical modules are compared and a correction value is determined for aligning the uncalibrated optical module 106 with the calibrated optical module 106.”) Brown: Paragraph [0060] (“The calibrated and uncalibrated optical modules 106 are controlled as before to move to nominally the same location on the working plane 110 such that the fields of view 211, 212 include the feature/reference pattern and the images captured by the detectors 123 are compared to [The determined phase shift and space between the patterns shown in FIGS. 3 and 4 read on “determining a gap”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Domrose and Brown before them, to determine a gap between the modulation patterns 101, 201 of Domrose as taught in Brown because the references are in the same field of endeavor as the claimed invention and they are focused on calibrating an apparatus for 3D manufacturing or printing.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification such that deviations of the corresponding test patterns from the reference pattern fall below a desired value and to calibrate the scanners for thermal drift that may occur during the build. See Brown Paragraphs [0010]-[0011]
Regarding claim 29, this claim incorporates the rejection of claim 28. Brown further teaches: 
The method of claim 28, wherein the gap is located between a first branch of the first one of the plurality of first calibration patterns and a second branch of the second one of the plurality of calibration patterns. Brown: Paragraphs [0059] and [0060] [As described above.] and FIGS. 3 and 4 [The space between the patterns shown in FIG. 4 reads on “the gap is located between a first branch ... and a second branch...”.]
The motivation to combine Domrose and Brown, which teach the features of the present claim, as submitted in claim 28, is incorporated herein.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. 2021/00011559 A1 to Thiel is directed to a device (10) for calibrating an irradiation system (12) of an apparatus (14) for producing a three-dimensional work piece is suggested, the irradiation system (12) comprising a first irradiation unit (16) for selectively irradiating a first irradiation beam (18) along a first operating axis (20) onto an irradiation plane (22) and a second irradiation unit (24) for selectively irradiating a second irradiation beam (26) along a second operating axis (28) onto the irradiation plane (22).
US Patent Publication No. 2019/0104295 A1 to Wendel et al. is directed to a system and a method for calibrating a camera in which patterns on panels of calibration targets may have different shapes (e.g., other than rectangular). For example, in some embodiments, the patterns may be circular, triangular, pentagonal, hexagonal, heptagonal, octagonal, nonagonal, or decagonal in shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/A.M.C./
Patent Examiner
Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117